08/31/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0308


                                         DA 20-0308
                                    _________________

IN RE THE MARRIAGE OF:

KAREN M. MYERS,

             Petitioner and Appellant,
                                                                  ORDER
      v.

ROBERT N. MYERS, JR.,

             Respondent and Cross-Appellant.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellee’s Opening Brief
filed electronically on August 31, 2020, this Court has determined that the brief complies
substantially with the Rules but requires an additional filing.
       M. R. App. P. 12(4) requires that, when appellee is also a cross-appellant, the
answering brief contain a cross-appeal brief. Instead of a cross-appeal brief, Appellee
included a Motion to Dismiss Cross-Appeal in his answering brief.
       M. R. App. P. 16(4) requires that motions to voluntarily dismiss a cross-appeal be
signed by both the moving party and that party’s counsel. Appellee’s Opening Brief,
containing the Motion to Dismiss Cross-Appeal, did not contain the signature of the
moving party. M. R. App. P. 16(1) also requires that motions filed with this Court
contain a statement noting whether opposing counsel has been contacted concerning the
motion and whether opposing counsel objects to the motion.
       The Court will accept Appellee’s Opening Brief as a response to Appellant’s
Opening Brief but require Appellee separately to submit a Motion to Dismiss Cross-
Appeal that fully complies with the Montana Rules of Appellate Procedure.
       IT IS THEREFORE ORDERED that the Appellee’s Answer Brief is accepted for
filing, and Appellee is directed to file a separate Motion to Dismiss Cross-Appeal in the
form required by the above-referenced Rule.
      The Clerk is directed to provide a true copy of this Order to and all counsel of
record.




                                                                         Electronically signed by:
                                                                                Beth Baker
                                                                    Justice, Montana Supreme Court
                                                                             August 31 2020